The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-20 are presented for examination in this application (16/556,139) filed on August 29, 2019.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-20 are pending for consideration. 
Drawings
The drawings submitted on February 16, 2021 have been considered and accepted.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on February 16, 2021. U.S. patents and Foreign Patents have been considered.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “the lowest”, where there is an insufficient antecedent basis for these limitations of the claim.
Claims 7 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as claim recites “wherein: the instruction state memory entry includes an item of data of a first type; within the instruction state memory, a first powered-on row includes a first block for data of the first type, wherein the first block is powered on, and a second powered-on row includes a second block for data of the first type, wherein the second block is powered off; and identifying the slot comprises identifying the slot in the first powered-on row”, Specification only discloses “the blocks 402 in the same position in each row store the same type of data. In the example, the blocks for state 1 402 all store the same type of data, the blocks for state 2 402 all store the same type of data, and so on. Particular instructions may require any subset of the types of data that can be stored in a row 404. More specifically, one type of instruction may require data that would be stored in the block for state 1, and data that would be stored in the block for state 3, but not data that would be stored in other blocks such as the block for state 2. Thus the entry in the instruction state memory 310 for that instruction would store data in the block for state 1 and the block for state 2 but not in any other block”(Paragraph 0029), where there is no disclosure of two different row that include two different blocks of the same data type where one row is powered on while the other row is powered off as claimed in claim 7: “a first powered-on row includes a first block for data of the first type, wherein the first block is powered on, and a second powered-on row includes a second block for data of the first type, wherein the second block is powered off; and identifying the slot comprises identifying the slot in the first powered-on row”. 
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 2, 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tien et al.  (US 5,819,308 hereinafter referred to as Tien), in view of Baek et al. (US PGPUB 2010/0070695 hereinafter referred to as Baek), 
As per independent claim 1, Tien discloses a method for processing computer instructions, the method comprising: obtaining information for an instruction state memory entry for an instruction [(Column 1, lines 16-48 and Column 2, lines 34-67 and Column 4, lines 6-25; FIGs. 1 and 3) wherein in an out-of-order issue superscalar microprocessor, instructions must be buffered before they can be issued. The instruction buffer disclosed in the present invention, which is called a reservation station-or RS, performs the following operations: 
1. Matching result tags from the result bus for result rewrite; 
            2. Identifying entries in the buffer containing instructions that are ready for issue; 
 3. Among all ready instructions, selecting instructions for issue, typically based on requirements from functional units and an "oldest first" policy; 
             4. Issuing those selected instructions to appropriate functional units; 
In a preferred embodiment of the buffer organization disclosed in the present invention for instruction storage, the entries in the RAM module are provided to hold opcode, source operands, source flags, destination tags, etc. The entries in the CAM are provided to hold operand source tags associated with respective entries in the RAM. When there is a match between the result tag and the operand source tag (in the content-addressable memory), the result is written into the desired entry in the RAM (as operation 1 discussed above). Each entry in the RAM may evolve through three states: an "empty" state, a "login" state, and a "ready" state. An empty state indicates that the entry does not hold any instruction. A login state indicates that the entry holds an instruction. And a ready state means that not only an instruction has been written into that entry, it is also ready for issue. In the present invention, new instructions can "login" (i.e., they are "logged into") the instruction buffer by writing into empty RAM entries (with the aid of CAM). Pointers linking these RAM entries are stored in the linear systolic array. In a preferred embodiment, the empty and ready entry pointers are obtained (i.e., set) using two priority encoders, which set appropriate pointers to empty and ready pointers, respectively, by the use of the valid bit and the ready bit provided in each cell in the linear systolic array. The memory pointers associated with new login instructions are placed at the left-most available cells (i.e., near the entrance) of the linear systolic array through login signals, which are also generated by a priority encoder. The linear systolic array also stores pointers corresponding to ready instructions (i.e., instructions that are ready for issue). Cells of the linear systolic array that contain pointers associated with issued instructions are filled with "old awaiting instructions" cells or freed/empty cells via a shifting mechanism. Pointers associated with freed memory entries (i.e., those instructions that have been just issued) are written back to the very bottom (i.e., the right-most) of the array, such that an instruction, after the decoder, can only be written into an empty entry in the instruction buffer. An entry in the buffer will become empty after it becomes ready and the instruction contained therein is issued. After each clock cycle, there will be two types of empty entries, or cells, in the buffer--those that are just issued (i.e., newly empty cells) and those that were already empty (i.e., "older" and "waiting for instructions"). To facilitate the buffer operations, conventionally, it is desirable to move the empty cells (of either kind) to the top of the buffer, so that they can be put in positions for receiving newly decoded instructions. Two methods have been disclosed in the prior art to achieve this purpose. One method involves a dispatch stack utilizing a compression mechanism and the other method, which is called a register update unit, operates as a FIFO buffer. As discussed heretofore, the compression procedure in the dispatch stack method often involves very complicated operations; whereas, the register update unit does not provide very efficient usage of the buffer space and may involve some delays in instruction issuing to correspond to the claimed limitation].  
Tien does not appear to explicitly disclose identifying, for the instruction state memory entry, a slot in an instruction state memory having selectably powered rows and blocks, based on clustering criteria; and placing the instruction state memory entry into the identified slot.
However, Baek discloses identifying, for the instruction state memory entry, a slot in an instruction state memory having selectably powered rows and blocks, based on clustering criteria; and placing the instruction state memory entry into the identified slot [(Paragraphs 0036-0038; FIGs. 1 and 5) where FIG. 5 illustrates the distribution of allocated memory chunks in a power-aware allocation according to one embodiment of the memory management system. The memory allocation shown in FIG. 5 succeeds in packing the allocated memory chunks on one memory block 502. As a result, the same number of memory chunks are required in FIG. 4 are stored on memory 500 in FIG. 5, but using only one memory chunk pool. This configuration allows the unused memory blocks to be safely powered off. Accordingly, memory 500 stores the same amount of data as memory 400 (FIG. 4), but using only two powered memory blocks. This results in a power savings as the leakage power of memory blocks 503 and 504 is reduced. In memory 500, all of the chunks in memory block 502 are filled to the maximum extent practicable before storing data to another memory block. The memory allocation shown in FIG. 5 may be used with a protocol-agnostic method in which the memory management system does not consider the service, class, or QoS associated with the PDUs when selecting chunks for storage. Instead, the protocol-agnostic memory management system ensures that a first block is maximized before storing PDUs to a second memory block. The goal of the memory allocation system is to minimize the time-averaged number of occupied memory blocks, thereby optimizing the number of memory blocks that can be placed in power-off mode. In one embodiment, the memory allocation uses a best-fit on-line bin-packing approximation algorithm to assign data packets to memory chunks. The descriptor pool is separated into as many sections as the number of available memory blocks. The variable "n" is the number of memory blocks used for memory chunk pool. "DPi" is the descriptor pool for a memory block "i," where the sequence number "i" has the range of 1<=i<=n. The memory management system detects when Descriptor pool "DPi" is empty. If "DPi" is empty, it implies that the memory block corresponding to the "DPi" is full. Whenever the software requests a memory allocation, the memory management system uses the "DPi" having the smallest number of descriptors available, which indicates that the corresponding memory chunk pool is the most full. As a result, the memory blocks with the least number of available memory blocks are filled up first, thereby maximizes data packing to correspond to the claimed limitation].
Tien and Baek are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Tien and Baek before him or her, to modify the method of Tien to include the memory allocation method/system of Baek because it will enhance data access.
The motivation for doing so would be [“minimize the time-averaged number of occupied memory blocks, thereby optimizing the number of memory blocks that can be placed in power-off mode, which allows the unused memory blocks to be safely powered off” (Paragraphs 0036-0038 by Baek)].
Tien further discloses placing the instruction state memory entry into the identified slot [(Column 1, lines 16-48 and Column 2, lines 34-67 and Column 4, lines 6-25; FIGs. 1 and 3) wherein the entries in the CAM are provided to hold operand source tags associated with respective entries in the RAM. When there is a match between the result tag and the operand source tag (in the content-addressable memory), the result is written into the desired entry in the RAM (as operation 1 discussed above). Each entry in the RAM may evolve through three states: an "empty" state, a "login" state, and a "ready" state. An empty state indicates that the entry does not hold any instruction. A login state indicates that the entry holds an instruction. And a ready state means that not only an instruction has been written into that entry, it is also ready for issue. In the present invention, new instructions can "login" (i.e., they are "logged into") the instruction buffer by writing into empty RAM entries (with the aid of CAM). Pointers linking these RAM entries are stored in the linear systolic array. In a preferred embodiment, the empty and ready entry pointers are obtained (i.e., set) using two priority encoders, which set appropriate pointers to empty and ready pointers, respectively, by the use of the valid bit and the ready bit provided in each cell in the linear systolic array. The memory pointers associated with new login instructions are placed at the left-most available cells (i.e., near the entrance) of the linear systolic array through login signals, which are also generated by a priority encoder. The linear systolic array also stores pointers corresponding to ready instructions (i.e., instructions that are ready for issue). Cells of the linear systolic array that contain pointers associated with issued instructions are filled with "old awaiting instructions" cells or freed/empty cells via a shifting mechanism. Pointers associated with freed memory entries (i.e., those instructions that have been just issued) are written back to the very bottom (i.e., the right-most) of the array, such that an instruction, after the decoder, can only be written into an empty entry in the instruction buffer. An entry in the buffer will become empty after it becomes ready and the instruction contained therein is issued. After each clock cycle, there will be two types of empty entries, or cells, in the buffer--those that are just issued (i.e., newly empty cells) and those that were already empty (i.e., "older" and "waiting for instructions"). To facilitate the buffer operations, conventionally, it is desirable to move the empty cells (of either kind) to the top of the buffer, so that they can be put in positions for receiving newly decoded instructions. Two methods have been disclosed in the prior art to achieve this purpose. One method involves a dispatch stack utilizing a compression mechanism and the other method, which is called a register update unit, operates as a FIFO buffer. As discussed heretofore, the compression procedure in the dispatch stack method often involves very complicated operations; whereas, the register update unit does not provide very efficient usage of the buffer space and may involve some delays in instruction issuing, where it will be obvious to modify the identified slot to include the memory allocation method of Baek to correspond to the claimed limitation].  
Therefore, it would have been obvious to combine Tien and Baek to obtain the invention as specified in the instant claim.
As per claim 2, Tien discloses wherein the information for the instruction state memory entry comprises one or more operations for the instruction [(Column 1, lines 16-48 and Column 2, lines 34-67 and Column 4, lines 6-25; FIGs. 1 and 3) wherein in an out-of-order issue superscalar microprocessor, instructions must be buffered before they can be issued. The instruction buffer disclosed in the present invention, which is called a reservation station-or RS, performs the following operations: 
1. Matching result tags from the result bus for result rewrite; 
            2. Identifying entries in the buffer containing instructions that are ready for issue; 
3. Among all ready instructions, selecting instructions for issue, typically based on requirements from functional units and an "oldest first" policy; 
             4. Issuing those selected instructions to appropriate functional units; 
In a preferred embodiment of the buffer organization disclosed in the present invention for instruction storage, the entries in the RAM module are provided to hold opcode, source operands, source flags, destination tags, etc. The entries in the CAM are provided to hold operand source tags associated with respective entries in the RAM. When there is a match between the result tag and the operand source tag (in the content-addressable memory), the result is written into the desired entry in the RAM (as operation 1 discussed above). Each entry in the RAM may evolve through three states: an "empty" state, a "login" state, and a "ready" state. An empty state indicates that the entry does not hold any instruction. A login state indicates that the entry holds an instruction. And a ready state means that not only an instruction has been written into that entry, it is also ready for issue. In the present invention, new instructions can "login" (i.e., they are "logged into") the instruction buffer by writing into empty RAM entries (with the aid of CAM). Pointers linking these RAM entries are stored in the linear systolic array to correspond to the claimed limitation].
As for independent claims 10 and 19, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for claims 11, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
Claims 3, 4, 12, 13 and 20 are rejected under 35 U.S.C. 103(a) as being disclosed by Tien in view of Baek, as applied to claims 1, 10 and 19, and further in view of Hsieh et al.  (US PGPUB 2011/0194606 hereinafter referred to as Hsieh).
As per dependent claim 3, Tien/Baek discloses the method of claim 1.  
Tien discloses upon receiving high-latency data for the instruction state memory entry, transmitting data in the instruction state memory entry and the high-latency data to one or more functional units for execution [(Column 1, lines 16-48 and Column 2, lines 34-67, Column 4, lines 6-25 and Column 6, lines 1-25; FIGs. 1 and 3) wherein in an out-of-order issue superscalar microprocessor, instructions must be buffered before they can be issued. The instruction buffer disclosed in the present invention, which is called a reservation station-or RS, performs the following operations: 
1. Matching result tags from the result bus for result rewrite; 
            2. Identifying entries in the buffer containing instructions that are ready for issue; 
3. Among all ready instructions, selecting instructions for issue, typically based on requirements from functional units and an "oldest first" policy; 
             4. Issuing those selected instructions to appropriate functional units; 
In a preferred embodiment of the buffer organization disclosed in the present invention for instruction storage, the entries in the RAM module are provided to hold opcode, source operands, source flags, destination tags, etc. The entries in the CAM are provided to hold operand source tags associated with respective entries in the RAM. When there is a match between the result tag and the operand source tag (in the content-addressable memory), the result is written into the desired entry in the RAM (as operation 1 discussed above). Each entry in the RAM may evolve through three states: an "empty" state, a "login" state, and a "ready" state. An empty state indicates that the entry does not hold any instruction. A login state indicates that the entry holds an instruction. And a ready state means that not only an instruction has been written into that entry, it is also ready for issue. In the present invention, new instructions can "login" (i.e., they are "logged into") the instruction buffer by writing into empty RAM entries (with the aid of CAM). Pointers linking these RAM entries are stored in the linear systolic array to correspond to the claimed limitation].
Tien/Baek does not appear to explicitly disclose wherein the high-latency data has a higher latency of access than low-latency data that is stored in the instruction state memory entry.
However, Hsieh discloses wherein the high-latency data has a higher latency of access than low-latency data that is stored in the instruction state memory entry [(Paragraphs 0028, 0032; FIG. 1) where the frequency regarding fetching the data corresponding to different motion blocks has an influence on the system loading of the video processing (especially the loading of the data source). Therefore, a time interval between successively fetching data corresponding to two motion blocks of the motion blocks is adjustable. More specifically, the present invention dynamically adjusts the time interval according to a latency of the data source. If the latency of the data source is high, it is necessary to fetch the data corresponding to the motion blocks more frequently; otherwise, the rate at which the data corresponding to the motion blocks is fetched may lag behind the rate at which the data is processed. Thus, in a high latency situation, the time interval between successively fetching the data corresponding to two motion blocks of the motion blocks is determined to be shorter and in a low latency situation, the time interval is determined to be longer. This may be implemented with a latency signal sent by a memory interface for interfacing with the data of the data source, such that the fetching unit 714 dynamically adjusts the time interval according to a latency of a data source 740. In particular, the fetching unit 714 determines the time interval according to the latency of the data source 740. If the latency of the data source 740 is high, it is necessary to fetch the data more frequently; otherwise, the rate at which the data corresponding to the motion blocks is fetched may lag behind the rate at which the data corresponding to the motion blocks processed is processed. Thus, in a high latency situation, the time interval between successively fetching the data corresponding to two motion blocks of the motion blocks is determined to be shorter and in a low latency situation, the time interval is determined to be longer. This may be implemented with a latency signal sent by a memory interface (not shown) for interfacing with the data of the data source 740 to correspond to the claimed limitation].
Tien/Baek and Hsieh are analogous art because they are from the same field of endeavor of data storage and power management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Tien/Baek and Hsieh before him or her, to modify the method of Tien/Baek to include the fetching operation according to latency of Hsieh because it will enhance memory allocation.
The motivation for doing so would be [“ allocate the buffer memory more efficiently than the conventional art. Also, since the buffer memory in the present invention can be regarded as a memory pool due to the inventive memory management method, the time wasted in the conventional art will be saved. In particular, since the inventive memory management method can efficiently find out an available space for a motion block, it is unnecessary in the present invention that the buffer memory has to wait for a motion block to be released before a next motion block can arrive. Particularly for video compression such as H.264 utilizing the variable block-size compensation technique, the present invention can significantly improve the performance of the buffer memory” (Paragraph 0033 by Hsieh)].
 Therefore, it would have been obvious to combine Tien/Baek and Hsieh to obtain the invention as specified in the instant claim.
As per claim 4, Baek discloses determining that, after transmitting the data in the instruction state memory entry to the one or more functional units for execution, a row from which the data is transmitted has no occupied slots; and powering down the row [(Paragraphs 0025 and 0036-0038; FIGs. 1 and 5) where the system software, such an operating system of an LTE category 4 UE, allocates a memory region 101 to store packet data and frees the memory regions 101 when handling of the packet data is complete. Therefore, as the system runs, the software keeps allocating and freeing the memory regions 101 dynamically. As long as a memory block 101 contains at least a single word of data to be retained, the memory block 101 must be in either active mode or retention mode. If the whole region of a memory block 101 is cleared so that there is no data to be accessed by software or the memory block 101 is unused, then that memory block can be powered down (i.e. placed in power-off mode) to suppress leakage power. In embodiments of the present memory management system, the used portions 101 of memory 100 are "packed" during run-time so that as many unused memory blocks 101 can be placed in power-off mode. This may be efficiently accomplished using memory-pool based memory allocation, where it will be obvious to determine these unused memory regions and to be powered down by Baek to be after the transmission for execution which is taughts by Tien to correspond to the claimed limitation].
As for claims 12 and 20, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for claims 13, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
Claims 5 and 14 are rejected under 35 U.S.C. 103(a) as being disclosed by Tien in view of Baek in view of Hsieh, as applied to claims 4 and 13, and further in view of Plondke et al.  (US 8,601,234 hereinafter referred to as Plondke).
As per dependent claim 5, Tien/Baek discloses the method of claim 4.  
Tien/Baek does not appear to explicitly disclose wherein the powering down occurs after a waiting period.
However, Plondke discloses wherein the powering down occurs after a waiting period [(Column 7, lines 44-57; FIGs. 1 and 3) where where the number of searchable TLB entries is to be decreased, at decision step 305, a portion of the TLB may be disabled to decrease the number of searchable entries, at 310. As an illustrative example, the disabling operation may include rendering a selected portion of the TLB unavailable for searching without powering off the TLB. In another embodiment, the selected portion of the TLB may be powered off after being disabled. For example, when the TLB size is to be reduced in response to a low TLB miss rate, a selected portion of the TLB may remain disabled for a period of time to ensure a new TLB miss rate is acceptable before powering off the disabled portion of the TLB. In another embodiment, disabling the portion of the TLB may include powering off the portion of the TLB to correspond to the claimed limitation].
Tien/Baek and Plondke are analogous art because they are from the same field of endeavor of data storage and power management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Tien/Baek and Plondke before him or her, to modify the method of Tien/Baek to include the power-off operation of Plondke because it will enhance power consumption in memory allocation.
The motivation for doing so would be [“ reduced power consumption that is enabled by selectively disabling a number of searchable TLB entries” (Column 2, lines 5-7 by Plondke)].
 Therefore, it would have been obvious to combine Tien/Baek and Plondke to obtain the invention as specified in the instant claim.
As for claims 14, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being disclosed by Tien in view of Baek, as applied to claims 1 and 10, and further in view of In et al.  (US PGPUB 2014/0029341 hereinafter referred to as In).
As per dependent claim 6, Tien/Baek discloses the method of claim 1.  
Tien/Baek does not appear to explicitly disclose wherein identifying a slot in the instruction state memory based on the clustering criteria comprises: identifying a row in the instruction state memory that has the lowest, non- zero, number of empty slots, out of rows in the instruction state memory; and identifying, as the slot for the instruction state memory entry, an empty slot of the identified row.
However, In discloses wherein identifying a slot in the instruction state memory based on the clustering criteria comprises: identifying a row in the instruction state memory that has the lowest, non- zero, number of empty slots, out of rows in the instruction state memory [(Paragraphs 0023-0026; FIG. 1) where In teaches a method includes first determining a lowest unused page number for each of the write target blocks in the group of NAND flash memory integrated circuits, associating the page with the lowest unused page number for each of the write target blocks in the group of NAND flash memory integrated circuits with a type of page, and then programming a dummy write to at least a first of the write target blocks in a first of the NAND flash memory integrated circuits if the page with the lowest unused page number of the first write target block belongs to a different type of page than the lowest unused page in a second of the write target blocks in a second of the NAND flash memory integrated circuits within the group of NAND flash memory integrated circuits to correspond to the claimed limitation]; and identifying, as the slot for the instruction state memory entry, an empty slot of the identified row [(Paragraphs 0019-0020; FIG. 1) where In teaches the means for determining a lowest unused page number for each of the write target blocks in the group of NAND flash memory integrated circuits. The non-volatile solid state mass storage device has further means for programming a dummy write to at least a first of the write target blocks in a first of the NAND flash memory integrated circuits within the group of NAND flash memory integrated circuits if the lowest unused page number within the first write target block is lower than the lowest unused page number of a second of the write target blocks in a second of the NAND flash memory integrated circuits in the group of NAND flash memory integrated circuits, where it will be obvious to modify the identified slot to include the memory writing operation method of In to correspond to the claimed limitation].
Tien/Baek and In are analogous art because they are from the same field of endeavor of data storage and power management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Tien/Baek and In before him or her, to modify the method of Tien/Baek to include the full operational mode of Wang because it will enhance write operations.
The motivation for doing so would be [“ improving write performance” (Paragraph 0022, lines 1-4 by In)].
 Therefore, it would have been obvious to combine Tien/Baek and In to obtain the invention as specified in the instant claim.
As for claims 16, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103(a) as being disclosed by Tien in view of Baek, as applied to claims 1 and 10, and further in view of Wang et al.  (US PGPUB 2010/0250980 hereinafter referred to as Wang).
As per dependent claim 7, Tien/Baek discloses the method of claim 1.  
Tien/Baek does not appear to explicitly disclose wherein: the instruction state memory entry includes an item of data of a first type; within the instruction state memory, a first powered-on row includes a first block for data of the first type, wherein the first block is powered on, and a second powered-on row includes a second block for data of the first type, wherein the second block is powered off; and identifying the slot comprises identifying the slot in the first powered-on row.
However, Wang discloses wherein: the instruction state memory entry includes an item of data of a first type; within the instruction state memory, a first powered-on row includes a first block for data of the first type, wherein the first block is powered on, and a second powered-on row includes a second block for data of the first type, wherein the second block is powered off [(Paragraphs 0007, 0019-0020 and 0027-0029; FIG. 1) where the the power supplied to the memory blocks MB#0.about.MB#n can be controlled individually. Thus, power savings can be achieved by switching off at least one memory block for the unused instructions and data of the data set of the software module while the process 10 is in a fully operational mode. As shown in FIG. 1, the device 1 further comprises a secondary memory 14 coupled to the embedded memory module 11. The secondary memory 14 stores the segments of at least one memory block in which the power has been switched off. For example, assume that the power supplied to the memory block MB#1 is determined to be switched off according to a memory access pattern for the data set of the software module. Before the power supplying unit 12 switches off the power supplied to the memory block MB#1, the segment of the memory block MB#1 is transferred to the secondary memory 14 for storage. The power supplied to the memory block MB#1 may be switched on depending upon another memory access pattern. Meanwhile, the segment correlated with the memory block MB#1 which was previously transferred to the secondary memory 14 is restored from the secondary memory 14 to the memory block MB#1 after the power supplying unit 12 switches on the power supplied to the memory block MB#1 to correspond to the claimed limitation]; and identifying the slot comprises identifying the slot in the first powered-on row [(Paragraphs 0019-0020; FIG. 1) where the the power supplied to the memory blocks MB#0.about.MB#n can be controlled individually. Thus, power savings can be achieved by switching off at least one memory block for the unused instructions and data while the process 10 is in a fully operational mode. As shown in FIG. 1, the device 1 further comprises a secondary memory 14 coupled to the embedded memory module 11. The secondary memory 14 stores the segments of at least one memory block in which the power has been switched off. For example, assume that the power supplied to the memory block MB#1 is determined to be switched off according to a memory access pattern. Before the power supplying unit 12 switches off the power supplied to the memory block MB#1, the segment of the memory block MB#1 is transferred to the secondary memory 14 for storage. The power supplied to the memory block MB#1 may be switched on depending upon another memory access pattern. Meanwhile, the segment correlated with the memory block MB#1 which was previously transferred to the secondary memory 14 is restored from the secondary memory 14 to the memory block MB#1 after the power supplying unit 12 switches on the power supplied to the memory block MB#1, where it will be obvious to modify the identified slot to include the memory allocation method of Baek to correspond to the claimed limitation].
Tien/Baek and Wang are analogous art because they are from the same field of endeavor of data storage and power management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Tien/Baek and Wang before him or her, to modify the method of Tien/Baek to include the full operational mode of Wang because it will enhance power consumption.
The motivation for doing so would be [“ the power supplied to the memory block(s) for the unused instructions and data can be switched off, thereby reducing power consumption in the fully operational mode” (Paragraph 0029, lines 5-6 by Wang)].
 Therefore, it would have been obvious to combine Tien/Baek and Wang to obtain the invention as specified in the instant claim.
As per dependent claim 8, Baek discloses wherein the second powered-on row includes more empty slots than the first powered-on row [(Paragraphs 0025 and 0036-0038; FIGs. 1 and 5) where the goal of the memory allocation system is to minimize the time-averaged number of occupied memory blocks, thereby optimizing the number of memory blocks that can be placed in power-off mode. In one embodiment, the memory allocation uses a best-fit on-line bin-packing approximation algorithm to assign data packets to memory chunks. The descriptor pool is separated into as many sections as the number of available memory blocks. The variable "n" is the number of memory blocks used for memory chunk pool. "DPi" is the descriptor pool for a memory block "i," where the sequence number "i" has the range of 1<=i<=n. The memory management system detects when Descriptor pool "DPi" is empty. If "DPi" is empty, it implies that the memory block corresponding to the "DPi" is full. Whenever the software requests a memory allocation, the memory management system uses the "DPi" having the smallest number of descriptors available, which indicates that the corresponding memory chunk pool is the most full. As a result, the memory blocks with the least number of available memory blocks are filled up first, thereby maximizes data packing, where it will be obvious to determine these unused memory regions and to be powered down by Baek to detemine the number of empty slots for different rows to be powered down to correspond to the claimed limitation].
As per dependent claim 9, Wang discloses wherein identifying the slot comprises: determining that no powered-on rows have an empty slot [(Paragraphs 0019-0020 and 0027-0029; FIG. 1) where the the power supplied to the memory blocks MB#0.about.MB#n can be controlled individually. Thus, power savings can be achieved by switching off at least one memory block for the unused instructions and data while the process 10 is in a fully operational mode. As shown in FIG. 1, the device 1 further comprises a secondary memory 14 coupled to the embedded memory module 11. The secondary memory 14 stores the segments of at least one memory block in which the power has been switched off. For example, assume that the power supplied to the memory block MB#1 is determined to be switched off according to a memory access pattern. Before the power supplying unit 12 switches off the power supplied to the memory block MB#1, the segment of the memory block MB#1 is transferred to the secondary memory 14 for storage. The power supplied to the memory block MB#1 may be switched on depending upon another memory access pattern. Meanwhile, the segment correlated with the memory block MB#1 which was previously transferred to the secondary memory 14 is restored from the secondary memory 14 to the memory block MB#1 after the power supplying unit 12 switches on the power supplied to the memory block MB#1 to correspond to the claimed limitation]; and powering on a powered-off row [(Paragraphs 0019-0020; FIG. 1) where the the power supplied to the memory blocks MB#0.about.MB#n can be controlled individually. Thus, power savings can be achieved by switching off at least one memory block for the unused instructions and data while the process 10 is in a fully operational mode. As shown in FIG. 1, the device 1 further comprises a secondary memory 14 coupled to the embedded memory module 11. The secondary memory 14 stores the segments of at least one memory block in which the power has been switched off. For example, assume that the power supplied to the memory block MB#1 is determined to be switched off according to a memory access pattern. Before the power supplying unit 12 switches off the power supplied to the memory block MB#1, the segment of the memory block MB#1 is transferred to the secondary memory 14 for storage. The power supplied to the memory block MB#1 may be switched on depending upon another memory access pattern. Meanwhile, the segment correlated with the memory block MB#1 which was previously transferred to the secondary memory 14 is restored from the secondary memory 14 to the memory block MB#1 after the power supplying unit 12 switches on the power supplied to the memory block MB#1 to correspond to the claimed limitation]
As for claims 16, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
As for claims 17, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
As for claims 18, the applicant is directed to the rejections to claim 9 set forth above, as they are rejected based on the same rationale.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loh et al., USPGPUB 2019/0163394– teaches expandable buffer for memory transactions.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135